Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claim Status
2.  Claims 1-2, 4-10, 12, 14-19, 23 and 25 are pending.

Examiner’s Amendment
3.	An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

4.	Authorization for an examiner’s amendment was given in a telephone interview with Leonard J. Hope (reg. 44774) on 1/24/22.

5.	In the claims: 
	Claim 1 has been amended.  
Please replace claim 1 filed 12/6/21 with the amended claim 1 below.
  	All other claims are as filed 12/6/21.

1. (Currently Amended) A method for configuring a file comprising a plurality of file sections, the method comprising: 

receiving input data indicating an association between a first set of file sections and a first user identity and an association between a second set of file sections and a second user identity; 
generating file metadata defining the association between the first set of file sections and the first user identity and defining the association between the second set of file sections and the second user identity, the file metadata further configured to cause a selection of a type of [[the]]a viewing application, wherein a first type is selected for the first user identity and a second type is selected for the second user identity, the file metadata, using the access control data, configured to cause the viewing application to 
display, from the file using the association between the first user identity and the first set of file sections defined in the file metadata, the first set of file sections when the file is accessed by a first user associated with the first user identity, or 
display, from the file using the association between the second user identity and the second set of file sections defined in the file metadata, the second set of file sections when the file is accessed by a second user associated with the second user identity.  


Allowable Subject Matter
6.	Claims 1-2, 4-10, 12, 14-19, 23 and 25 are allowed.

With respect to independent claim 1, the prior art of record, single or in combination, does not teach or fairly suggest the step of: 
“…generating file metadata defining the association between the first set of file sections and the first user identity and defining the association between the second set of file sections and the second user identity, the file metadata further configured to cause a selection of a type of a viewing application, wherein a first type is selected for the first user identity and a second type is 
display, from the file using the association between the first user identity and the first set of file sections defined in the file metadata, the first set of file sections when the file is accessed by a first user associated with the first user identity, or 
display, from the file using the association between the second user identity and the second set of file sections defined in the file metadata, the second set of file sections when the file is accessed by a second user associated with the second user identity.”, in combination with the other claimed limitations.   

With respect to independent claim 10, the prior art of record, single or in combination, does not teach or fairly suggest the step of: 
“…receiving the file, the file  comprising a set of file sections and other sections and metadata defining a preferred application selection for a viewing application, wherein the set of file sections is associated with the user identity, and wherein the file, using the access control data, causes the preferred application to 
display, from the file using an association between the set of file sections and the user identity defined in metadata, the set of file sections when the file is accessed by the user associated with the user identity, and 
blocking or de-emphasizing a display of the other sections.”, in combination with the other claimed limitations.   


“..generate file metadata defining the association between the first set of file sections and the first user identity and defining the association between the second set of file sections and the second user identity, the file metadata further configured to cause a selection of a type of a viewing application, wherein a first type is selected for the first user identity and a second type is selected for the second user identity, the file metadata, using the access control data, configured to cause the viewing application to 
display, from the file using the association between the first user identity and the first set of file sections defined in the file metadata, the first set of file sections when the file is accessed by a first user associated with the first user identity, or 
display, from the file using the association between the second user identity and the second set of file sections defined in the file metadata, the second set of file sections when the file is accessed by a second user associated with the second user identity.” in combination with the other claimed limitations.   

Dependent claims 2, 4-9, 12, 15-19, 23 and 25 are allowed for being dependent to an already allowed claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance".

Contact Information
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL PHAM whose telephone number is (571)272-3924.  The examiner can normally be reached on M-F 11-730pm Eastern.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on 571-272-3645.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL PHAM/            Primary Examiner, Art Unit 2167